Order adjudging defendants in contempt affirmed, with ten dollars costs and disbursements. The deposit of a deed with the clerk of the county of Bangs by the defendants, married men, executed by them alone, does not stay the execution of the judgment entered herein directing defendants to execute and deliver to plaintiff a deed sufficient to convey to her a good and marketable title to the real property described in the judgment, and, in-the absence of proof that the defendants were unable to procure then wives to join with them, defendants were properly adjudged to be in contempt. Further, defendants gave no undertaking pursuant to the provisions of section 598 of the Civil Practice Act.  Kelly, P. J., Lazansky and Hagarty, JJ., concur; Manning and Young, JJ., dissent, being of opinion that the court had no power to punish defendants for contempt for failing to do that which they were not under any obligation to do.